*667Partially-Dissenting Opinion oe
Mr. Justice McCully.
I agree with the conclusion of the Court, and with its views respecting the adoption of the doctrine of executor de son tort, but I must very respectfully express my dissent from the view that there must be a written petition to a Police or District Justice before a garnishee summons can be issued.
The garnishee statute provides, in the first Section of it, that when debts are due from any person to a debtor, any creditor may bring his action against such debtor, “ and in his petition for process may request the Court to insert therein ” a citation to the garnishee. Section 13 extends the provisions and powers of the Act to all the Common Law Courts of the Kingdom according to their jurisdiction.
Police Justices, when applied to, and tendered the costs of process, issue summons to civil defendants within their jurisdiction. Sec. 894. It has always been understood, and rightly I think, that the application may be oral, and it generally is so. An attorney or party taking out a summons is expected to fill out his own summons if the case requires particular statement. The Justice signs and issues it. The observations and the argument respecting the difference between the authority of a District Justice who may “cite parties by oral message or in writing,” (Sec. 921), and of a Police Justice who “issues summons,” i. e., printed or printed citations only, do not appear to me to be relevant, for, so far as the provisions of the Code are concerned, they make a distinction only in the method of the summons and not of the application for summons which is not required to be other than oral in either ease.
The provisions of Sec. 897 emphasize the construction that Sec. 894, above cited, does not require a written petition. Sec. 897 provides that when the plaintiff claims that the debt is fraudulent or that payment is being fraudulently evaded, he may make a sworn complaint in writing, and thus obtain a summons with attachment ; and we shall find that wherever it is necessary to present a written petition for a summons, it is expressly so provided in the statute, and also that oath must be made thereto, and this written and sworn complaint becomes a part of the summons, being annexed to it, and being thereafter subject to all the rules of *668pleading; see Sections 1099, 1101, 1102, 1116, 1117, 1118, 1119, 1120.
Honolulu, October 29, 1886.
In my view the phrase, “ and in his petition for process ”, should not be construed as amending or modifying the provisions for obtaining a process with garnishee summons from a Police or District Court. The powers of this Act are granted to these Courts “ according to their jurisdiction.” The word “jurisdiction,” I think applies to the authority for issuing a summons on oral application. “His petition” may mean his oral petition, or application.' If it had been intended to prescribe a written petition in Courts where it had not been required in similar cases, I think it should and would have been explicitly so expressed, and not left to depend on this slight collateral expression.